At the time this cause was originally submitted, Honorable Carlos Bee made an able oral argument, but he did not file any brief whatever. Later other able attorneys did file a written brief herein, which was considered by the court in the disposition of the case. Mr. Bee, in the motion for rehearing, complains that this court did him an injustice in stating that he cited, or relied upon, in his brief, article 35, Penal Code, and agrees with the court in stating that said article has no application to this case. The other attorneys who filed the brief herein did cite and quote and rely upon the said article of the Code. Hence, this court did not make a mistake in stating this in the original opinion.
Appellant suggests that legislation may be needed on this subject. As to this, he may be right; we express no opinion about it. Neither do we express any opinion as to whether or not appellant is now getting humane treatment by being kept in restraint in the insane asylum and being therein treated for his unfortunate mental condition. It occurs to us, however, that to properly restrain him in one of our State insane asylums, where he will be treated by the most scientific physicians for his unfortunate condition, and where, by such restraint, he is in no wise being punished, that this is the most humane treatment yet provided by our government or any other so far as we know for such cases.
There is nothing presented in the motion for rehearing that shows any reason why the opinion and judgment herein rendered is not in every way correct.
The motion is overruled.
Overruled.